PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/490,066
Filing Date: 6 Jun 2012
Appellant(s): Sirkowski, Erich, E.



__________________
Arthur E. Jackson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 October 2021 appealing from the Office action mailed 04 May 2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 May 2021 from which the appeal is taken is being maintained by the Examiner.
The following ground(s) of rejection are applicable to the appealed claims:

Claims 26, 33-40 and 42-46 stand and remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 part b) (i) is drawn to a method of evaluating a Cannabis plant comprising detecting a fluorescence-based indicator of a first extrinsic biomarker that is indicative of Cannabis genetically marked to identify breed and detecting a recombinant nucleic acid coding-marker readable for particular information on breed of the plant wherein the coding-marker is configured so that the coding for “three or more breeds” can be read.
The metes and bounds of the claim are indefinite because it is not clear how the coding-marker is configured so that three or more breeds can be read from DNA sequence resulting in the identification of a given single breed of Cannabis.
For example, if the coding-marker is configured to indicate that the plant could be purple kush, sour diesel or blue dream (i.e., three or more breeds), it is not clear how one would determine which breed is detected using the instant method because the plant has a coding-marker indicating that it may be all three breeds.

Claim 26 part b) (ii) is drawn to a method of evaluating a Cannabis plant comprising detecting a fluorescence-based indicator of a first extrinsic biomarker that is indicative of Cannabis genetically marked to identify breed and detecting a recombinant nucleic acid coding-marker readable for particular information an expected THC content wherein the coding-marker is configured so that the coding for “three or more THC contents” can be read.
The metes and bounds of the claim are indefinite because it is not clear as to how the plant can have more than one THC content when the specification discloses that although overall cannabinoid production is influenced by environmental factors, the TCH/CBD ratio is genetically determined (p. 11, ¶ 0047).
Claim 26, part b) subsection (iii) recites the limitation a type of said “light-based” indicator: there is insufficient antecedent basis for this claim limitation. Moreover, the metes and bounds of the claim are indefinite because it is not clear if the “a” type of said light-based indicator refers back the same fluorescence-based indicator in part a) or a different fluorescence-based indicator.
The claim is further rejected because it is not clear as to what the limitation “inclusive of said type” refers.

Claims 34-40 and 42-46 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

Claims 33 and 34 stand and remain rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 33 is drawn to a method for detecting the presence of a said fluorescent extrinsic biomarker, and therefore fails to further limit the subject matter of the claim from which it depends because claim 26 is already directed to detecting the presence of a fluorescence-based indicator of a first extrinsic biomarker.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 26, 33-40 and 42-46 stand and remain rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER REJECTION.

In the instant case, the claims have been amended to include limitations that were not previously claimed, and adequate support for the newly claimed limitations are not found in the disclosure.
	For instance, claim 26, part b) part (i) has been amended to recite that the coding-marker is configured so that coding for three or more breeds can be read from DNA sequence that identifies by sequence information the given Cannabis breed.
Moreover, claim 26, part b) (ii) recites the limitation “three or more THC contents” that can be read from DNA sequence.
It is noted that page 28 ¶ 00112 discloses that coding-markers can provide particular information relevant to breeding lineage. However, the specification fails to disclose, in fact, a single breed of Cannabis.
It is also noted that page 11 ¶ 0047 discloses that although overall cannabinoid production is influenced by environmental factors, the TCH/CBD ratio is genetically determined. Thus, the specification provides support for a Cannabis plant having a single THC content, not “three or more THC contents”.
Furthermore, while ¶0096, ¶00112 and ¶ 00115 reference target THC contents and yield, the specification has been thoroughly searched and support for the limitation “three or more THC contents” cannot be found. 

Rather, the specification appears to provide support biomarkers that comprise a single type of fluorescence (see p. 28, ¶ 00112). Here, the specification has been thoroughly searched and support for the limitation “three or more types of light-based indicators for the biomarker” cannot be found.
The prosecution history has also been thoroughly reviewed, and it has been determined that Applicant has failed to indicate where in the specification support for the claim amendments may be found. Applicant is invited to point to the specification where support can be found. THIS IS A NEW MATTER REJECTION.

Claims 26, 33-40 and 42-46 stand and remain rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Cannabis plant comprising detecting a fluorescence-based indicator of a first extrinsic biomarker absent in wild-type Cannabis that is indicative of Cannabis genetically marked to identify breed and detecting the presence of coding-marker readable for information on the breed, expected THC content or type of said light-based indicator for the biomarker wherein the coding-marker is configured so that coding for three or more breeds, THC contents of types of fluorescent-based indicators can be read from DNA sequence that identifies the breed, THC content or the type of light-based indicator.
It is noted that the specification fails to, in fact, describe the methods as claimed and fails to define the limitation “breed”. Thus, the broadest reasonable interpretation of breed is that it is a group of plants presumably related by descent from common ancestors and visibly similar in most characteristics (“breed”. Merriam-Webster.com. 2020. https://www.merriam-webster.com/dictionary/breed. 29 October 2020).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.

For example, the art describes that most strains, regardless of their origin, have the same amount of THC and that breeding high potency strains does not affect THC levels (Mudge et al, 2018, Scientific Reports, 8:1-9; see p. 2, last ¶ and Table 1; see also p. 4, penultimate and last ¶).
Or see Solymosi et al, which describes that although not typical, the phytocannabinoid content among different individuals of the populations of the same cultivar may show variation (2014, Mini-Reviews in Medicinal Chemistry, 1-73; p. 4, col. 1, ¶ 2). 
In other words, the skilled practitioner would not be of the opinion that a plant would have three or more THC contents because it would be atypical, and would be unable to distinguish between breeds of Cannabis as encompassed by the claims should the three or more THC contents overlap between said breeds.
Moreover, the specification has failed to describe, in fact, that a coding-marker is configured so that coding for three or more breeds can be read from DNA sequence that identifies by sequence information the breed of Cannabis.
Cannabis. Namely, if the coding-marker is configured to code for ten different breeds of Cannabis, the skilled would read this DNA sequence and find that the plant could be ten different breeds of Cannabis.
Therefore, without a further description of the coding-markers as claimed, Applicant has failed to sufficiently describe methods for evaluating a Cannabis plant, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Appellant presents the arguments in part (vii) of the Appeal Brief in three separate sections (a), (b) and (c) entitled “Rejection Under 35 U.S.C. §112(b) of claims 26, 35-40 and 42-46”, “Rejection Under 35 U.S.C. §112(a) of claims 26, 35-40 and 42-46” and “Rejection Under 35 U.S.C. §112(a) of claims 26, 35-40 and 42-46 for Lack of Lilly-Type Description”, respectively.

Appellant traverses the rejection of claims 26, 35-40 and 42-46 under 35 U.S.C. §112(b) with respect to claim 26, part b) (i), because the Office is allegedly seeking to interpret the claim as calling for a single plant to have three different versions of the coding-marker while the specification makes clear that all of the codes are clearly not found in a single plant (Appeal Brief dated 04 October 2021, p. 8, ¶ 1; see also p. 9, ¶ 1).

Rather, the issue is whether the metes and bounds of the claim are indefinite for reciting that a single coding-marker is configured so that coding for three or more breeds can be read from DNA sequence that identifies a given breed of Cannabis.
As previously stated, it is not clear how decoding a coding-marker which indicates that a plant has the potential to be three or more breeds allows one to identify, in fact, the actual breed of Cannabis. Thus, how one practices the method is unclear.
Appellant asserts that the alleged unclarity is purely a result of a clearly incorrect and unreasonable interpretation of “coding-marker” (Appeal Brief dated 04 October 2021, p. 10, penultimate ¶).
Appellant’s argument is unpersuasive because the interpretation of “coding-marker” has been settled during the prosecution history. Appellant has previously indicated that “Applicant is gratified that the Office now recognizes, at least in part, the encoded aspect of the claimed coding-marker” (Applicant response dated 30 September 2019, p. 6, penultimate ¶). Appellant did not previously contest the Office’s interpretation of coding-marker in light of the prior art (Applicant response dated 30 September 2019, p. 6, last ¶).
Cannabis.
For example, if the single coding-marker is configured to indicate that the plant could be purple kush, sour diesel or blue dream (i.e., three or more breeds), it is not clear how one would determine which breed is detected using the instant method because the plant has a coding-marker indicating that it may be all three breeds.  
With respect to part b) (ii) of claim 26, Appellant traverses the rejection for the same reason as part b) (i) and that the rejection obscures a meaning that is clear (Appeal Brief dated 04 October 2021, p. 11, last ¶). 
Appellant’s argument is not persuasive because the issue is not whether the definition of coding-marker is clear. Rather, the issue is that is unclear as to how a coding-marker is configured to code three or more THC contents that when detected identifies an expected THC content for a given breed of Cannabis.
Appellant asserts that it is clear that one is detecting the coding-marker for THC level A in a coding-marker system configured for encoding levels A, B and C (Appeal Brief dated 04 October 2021, p. 12, section entitled “Counter Rebuttal to Office’s Response).
This argument is not persuasive: the claim is not directed to a coding-marker coding for one THC content that identifies an expected THC content for a breed.

Here, the metes and bounds of the claim are indefinite because it is not clear as to how the plant can have more than one THC content when the specification discloses that although overall cannabinoid production is influenced by environmental factors, the THC/CBD ratio is genetically determined (p. 11, ¶ 0047). 
Appellant asserts that the recitation is clear that there must be an encoding available for three THC levels and that a plant need not have all three THC levels (Appeal Brief dated 04 October 2021, p. 14, ¶ 1). Thus, the plant according to Appellant would have a coding-marker that identifies THC levels of A, B and C, and that the plant would only have a THC level of A.
This argument is not persuasive because while the claim may be directed to a plant having only one THC content, as discussed above, the claim also reasonably encompasses a plant having more than three THC contents.
Thus, it is not clear how reading three or more THC contents (e.g., levels A, B and C) determines and identifies the breed of plant when the specification discloses that a Cannabis plant has a genetically determined and single THC content. 
Contrary to the Appellant’s position, the claim does not merely require or imply that a single level of THC content is detected and read: three or more THC contents are read to identify an amount of THC content for a specific breed.
arguendo, that plant has only one THC content, Appellant’s position raises an additional issue of indefiniteness. If a plant does not have three or more THC levels then the purpose of the method step for detecting a coding-marker that is coded for three or more THC contents is unclear (e.g., see Response to Arguments in the Office action dated 04 May 2021, p. 4). This is because the coding-marker as encompassed by the claims would be unnecessary for identifying an expected THC content for a breed of Cannabis as required by the claims.
In other words, if the plant has only one THC content (i.e., level A) then a coding-marker coding for two additional THC contents (i.e., levels B and C) provides no information that is pertinent to the plant being identified with the THC content of level A, and it is unclear as to why the method requires a coding-marker coding for three or more THC contents.
Regarding part b) (iii) of claim 26, Appellant argues that the claim is definite based on the prosecution history, because a type of said light-based indicator refers back to a fluorescence-based indicator, and that the limitation “inclusive of said type” is clear (Appeal Brief dated 04 October 2021, p. 12).
This argument is not persuasive because as disclosed in the specification, there is a difference between light emission and fluorescent emission (p. 20, ¶ 0084). Accordingly, there is no antecedent basis for the limitation a type of “said” light-based indicator in the claim.


Appellant traverses the rejection of claims 26, 33-40 and 42-46 under 35 U.S.C.  112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for being directed to new matter because the specification recites an option where the coding-marker encodes, for example, 1024 combinations, such that it is clear the coding-marker is dynamic enough to encode three or more options (Appeal Brief dated 04 October 2021, p. 16, ¶ 1 and 2). Appellant applies this same line of reasoning to part b) (iii) of claim 26.
This argument is not found to be persuasive because the fact the coding-marker has the potential to encode three or more options is not tantamount to the specification describing that the coding-marker, in fact, provides information for three or more breeds or THC contents, etc.
The only section to which Appellant cites provides an example of how a coding-marker that has five different positions wherein each position can be designated 0, 1, 2 or 3 can account for 1024 different and unique coding-markers. 

As noted, the specification was thoroughly searched for instances of “THC” or “target” or “configured” or “configure” or “three” or “more” and no reference is made to a coding-marker configured so that coding for three or more THC contents can be read.
The closest support of the claim limitations can be found on page 24 at ¶0096 where the specification discloses that testing for a coding-marker can be done as a follow up test to testing for the biomarker to test for whether THC level/concentration is appropriate or to determine the breed, and that coding-markers are indicative of particular information relevant to the plant such as target THC content (see also p. 28 at ¶00112).
However, neither of these passages explicitly or even implicitly provide support for the concept that a coding-marker has the potential to encode three or more different breeds, THC contents or fluorescent-based indicators.
Appellant concludes that part b) (i) was not included in the instant rejection (Appeal Brief dated 04 October 2021, footnote 3). 
Cannabis breed.” (See p. 6, penultimate ¶).
	To summarize, parts (i)-(iii) were all rejected for introducing limitations directed to a coding-marker that is configured for “three or more” types of information.

Appellant traverses the rejection of claims 26, 33-40 and 42-46 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the rejection is alleged to be incorrectly premised on the fact that a plant has three THC levels.
This argument is not persuasive and has been addressed above: the claim is reasonably interpreted to encompass a plant having more than three THC contents. This is supported by the fact that the coding-marker is configured so that the coding for three or more THC contents can be read to identify the THC content for the breed.
Here, the specification has failed to describe that plants have more than three THC contents or that coding-markers configured so that coding for three or more THC contents can identify, in fact, an expected THC content for a given breed.
arguendo, that the plant being evaluated in the method has only one THC content, the specification has failed to describe, in fact, that the coding-marker which codes for three or more THC contents is read to identify an expected THC content for a given breed.
For example, if the plant has only one THC content (i.e., level A) then a coding-marker coding for three or more THC contents (i.e., levels A, B and C) would provide no additional information about the plant. Namely, the coding-marker would only need to be configured to code for one expected THC content to determine the expected content for the breed.
The fact that the coding-marker is coded to include THC content levels B and C is superfluous to the method such that when three or more THC contents are read they do not help to identify an amount of THC content expected for a breed.
	Moreover, the failure of the specification to describe the identification of a breed based on THC content is critical in light of the state of the art which describes that phytocannabinoid content among different individuals of populations of the same cultivar can show variation (see Solymosi et al at p. 4, col. 1, ¶ 2 discussed supra).
	Thus, if the coding-marker is coding for a particular THC content that identifies a particular breed, the skilled practitioner would be unable to determine the breed based on the expected THC content encoded in the coding-marker because phytocannabinoid contents can even vary for the same cultivar.

	This argument is unpersuasive because the skilled artisan would appreciate that THC levels can vary even for the same breed such that even if one were to expect a given THC content this would not necessarily be observed in the plant.
	Appellant acknowledges this point: if it is expected that a plant would have 6% THC but a different amount of THC is detected then one would know that it is not the desired plant. However, in this scenario, Appellant has failed to adequately describe the invention because one of skill in the art would not be identifying the expected THC content of the breed as required by the instantly claimed method.

Conclusion

	For the above reasons, it is believed that the rejections should be sustained.








Respectfully submitted, 

/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Conferees:

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663                                                                                                                                                                                                        

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.